Title: From George Washington to Pierre Charles L’Enfant, 4 March 1782
From: Washington, George
To: L’Enfant, Pierre Charles


                        
                            Sir
                            Philadelphia 4th March 1782
                        
                        I have been favord with a Letter from you of the 18th feby—I am sensible how disagreable it is to have an
                            inferior Officer promoted over your head, and am sorry it is not in my power to remedy it—The promotion of Major
                            Rochefontaine was a matter in which I had not the least interference, it took place solely on the recommendation of
                            General Duportail, who I believe represented to Congress, that it was the practise of all Nations after a successfull
                            Seige, to promote the Engineers who had contributed to the Success.
                        Your Zeal and active Services are such as reflect the highest honor on yourself and are extremely pleasing to
                            me and I have no doubt they will have their due weight with Congress in any future promotion in your Corps. I am sir Your
                            Most Obedt Servt
                        
                            Go: Washington
                        
                    